STOCK PLEDGE AGREEMENT

          This STOCK PLEDGE AGREEMENT (this "Agreement"), dated as of July 29,
2005, is entered into between DONALD A. COOK ("Grantor"), and VSOURCE (USA),
INC, a Delaware corporation ("Lender"), with reference to the following:

          WHEREAS, Grantor beneficially owns the shares (the "Pledged Shares")
listed on Schedule A attached hereto and hereby incorporated herein;

          WHEREAS, Grantor is entering into this Pledge Agreement to further
secure that certain Secured Promissory Note (the "Note") made by
CLINICIS-PHOENIX SURGERY CENTER, LLC in the original principal amount of One
Hundred Thousand Dollars ($100,000) in favor of Lender, dated as of the date
hereof;

          WHEREAS; in order to induce Lender to grant the extensions of credit
and other financial accommodations provided to CLINICIS-PHOENIX SURGERY CENTER,
LLC, pursuant to that certain loan agreement by and between CLINICIS-PHOENIX
SURGERY CENTER, LLC and Lender dated as of the date hereof (the "Loan
Agreement"), Grantor desires to pledge, grant, transfer, and assign to Lender a
security interest in the Collateral (as hereinafter defined) owned by Grantor as
security for the Note.

          NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations, and warranties set forth herein and for other good and valuable
consideration, the parties hereto agree as follows:

          1.    Definitions and Construction.

          (a)    Definitions. As used in this Agreement:

          "Agreement" shall mean this Stock Pledge Agreement.

          "Bankruptcy Code" shall mean The Bankruptcy Reform Act of 1978 (11
U.S.C. §§101-1330), as amended or supplemented from time to time, and any
successor statute, and all of the rules issued or promulgated in connection
therewith.

          "Business Day" shall have the meaning ascribed thereto in the Credit
Agreement.

          "Chief Executive Office" shall mean where Grantors are deemed located
pursuant to §9-307 of the Code.

          "Code" shall mean the Delaware Uniform Commercial Code, as amended
from time to time.

          "Collateral" shall mean the Pledged Shares and the Proceeds,
collectively.

          "Event of Default" shall mean a default under the Note, the Loan
Agreement or any other document securing or evidencing the same.



STOCK PLEDGE AGREEMENT-Page 1

NEXT PAGE





          "Holder" and "Holders" shall have the meanings ascribed thereto in
Section 3 of this Agreement.

          "Issuer" shall mean that party listed as such on Schedule A attached
hereto and hereby incorporated herein, and shall also mean any successor
thereto, whether by merger or otherwise.

          "Lien" shall mean any lien, mortgage, pledge, assignment (including
any assignment of rights to receive payments of money), security interest,
charge, or encumbrance of any kind (including any conditional sale or other
title retention agreement, any lease in the nature thereof, or any agreement to
give any security interest).

          "Loan Agreement" shall have the meaning ascribed thereto in the
recitals of this Agreement.

          "Note" shall have the meaning ascribed thereto in the Loan Agreement.

          "Pledged Shares" shall have the meaning ascribed thereto in the
recitals to this Agreement.

          "Proceeds" shall mean all proceeds (including proceeds of proceeds) of
the Pledged Shares including all: (a) rights, benefits, distributions, premiums,
profits, dividends, interest, cash, instruments, documents of title, accounts,
contract rights, inventory, equipment, general intangibles, deposit accounts,
chattel paper, and other property from time to time received, receivable, or
otherwise distributed in respect of or in exchange for, or as a replacement of
or a substitution for, any of the Pledged Shares or proceeds thereof (including
any cash, stock, or other securities or instruments issued after any
recapitalization, readjustment, reclassification, merger or consolidation with
respect to the Issuers and any claims against securities intermediaries under
§8-511 of the Code or otherwise); (b) "proceeds," as such term is defined in
§9-102 of the Code; (c) proceeds of any insurance, indemnity, warranty, or
guaranty (including guaranties of delivery) payable from time to time with
respect to any of the Pledged Shares or proceeds thereof; (d) payments (in any
form whatsoever) made or due and payable to Grantors from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Pledged Shares or proceeds thereof; and (e)
other amounts from time to time paid or payable under or in connection with any
of the Pledged Shares, or proceeds thereof.

          "Lender" shall have the meaning ascribed thereto in the preamble to
this Agreement.

          "Securities Act" shall have the meaning ascribed thereto in Section
8(b) of this Agreement.



All initially capitalized terms used herein and not otherwise defined shall have
the meaning ascribed thereto in the Loan Agreement.

STOCK PLEDGE AGREEMENT-Page 2

NEXT PAGE





(b)    Construction.

          (i)    Unless the context of this Agreement clearly requires
otherwise, references to the plural includes the singular and to the singular
include the plural, the part include the whole, the term "including" is not
limiting, and the term "or" has, except where otherwise indicated, the inclusive
meaning represented by the phrase "and/or." The words "hereof," "herein,"
thereby," "hereunder," and other similar terms in this Agreement refer to this
Agreement as a whole and not exclusively to any particular provision of this
Agreement. Article, section, subsection, exhibit, and schedule references are to
this Agreement unless otherwise specified. All of the exhibits or schedules
attached to this Agreement shall be deemed incorporated herein by reference. Any
reference to any of the following documents includes any and all alterations,
amendments, extensions, modifications, renewals, or supplements thereto or
thereof, as applicable: this Agreement and the Loan Agreement.

          (ii)    Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed or resolved against Lender or Grantor, whether under any rule
of construction or otherwise. On the contrary, this Agreement has been reviewed
by both of the parties and their respective counsel and shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of the parties hereto.

          (iii)    In the event of any direct conflict between the express terms
and provisions of this Agreement and of the Loan Agreement, the terms and
provisions of the Loan Agreement shall control.

          2.    Pledge. As security for the prompt payment and performance of
the Note, Securities Purchase Agreement, and other debt owed to Lender by
CLINICIS-PHOENIX SURGERY CENTER, LLC (collectively, the "Indebtedness") in full
by CLINICIS-PHOENIX SURGERY CENTER, LLC when due, whether at stated maturity, by
acceleration or otherwise (including amounts that would become due but for the
operation of the automatic stay under §362(a) of the Bankruptcy Code), Grantor
hereby pledges, grants, transfers, and assigns to Lender a security interest in
all of Grantor's right, title, and interest in and to the Collateral.

          3.    Delivery and Registration of Collateral.

          (a)    All certificates or instruments representing or evidencing the
Collateral shall be promptly delivered by Grantor to Hughes & Luce, LLP, counsel
for the Lender, pursuant hereto at their offices located at 2800 Bank One
Center, 1717 Main Street, Dallas, Texas 75201, Attn: I. Bobby Majumder, Esq.,
and shall be held by or on behalf of Lender pursuant hereto, and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to Lender.

          (b)    Lender shall have the right, at any time during the continuance
of an Event of Default, to transfer to or to register on the books of the Issuer
(or of any other Person



STOCK PLEDGE AGREEMENT-Page 3

NEXT PAGE





maintaining records with respect to the Collateral) in the name of Lender or any
of its nominees any or all of the Collateral. In addition, Lender shall have the
right at any time to exchange certificates or instruments representing or
evidencing Collateral for certificates or instruments of smaller or larger
denominations.

          (c)    If, at any time during the continuance of an Event of Default,
any Collateral (including any certificate or instrument representing or
evidencing any Collateral) is in the possession of a person or entity other than
Lender or Grantor (a "Holder"), then Grantor shall immediately, at Lender's
option, either cause such Collateral to be delivered into Lender's possession,
or execute and deliver to such Holder a written notification/instruction, and
take all other steps necessary to perfect the security interest of Lender in
such Collateral, including obtaining from such Holder a written acknowledgment
that such Holder holds such Collateral for Lender, all pursuant to §§9-313 and
9-328 of the Code or other applicable law governing the perfection of Lender's
security interest in the Collateral in the possession of such Holder. Each such
notification/instruction and acknowledgment shall be in form and substance
satisfactory to Lender.

          (d)    If at any time and from time to time any Collateral consists of
an uncertificated security or a security in book entry form, then Grantor shall
immediately cause such Collateral to be registered or entered, as the case may
be, in the name of Lender, or otherwise cause Lender's security interest thereon
to be perfected in accordance with applicable law.



          4.    Voting Rights and Dividends.

          (a)    So long as no Event of Default shall have occurred and be
continuing and until such time as Lender has given notice to Grantor that Lender
is exercising its rights under Section 4(b) below, Grantor shall be entitled to
exercise any and all voting and other consensual rights pertaining to the
Collateral or any part thereof for any purpose and shall be entitled to receive
and retain any cash dividends or distributions paid in respect of the
Collateral.

          (b)    Upon the occurrence and during the continuance of an Event of
Default and notice from Lender to Grantor that Lender is exercising its rights
under this Section 4(b), all rights of Grantor to exercise the voting and other
consensual rights or receive and retain cash dividends or distributions which it
would otherwise be entitled to exercise or receive and retain, as applicable
pursuant to Section 4(a) above shall cease, and all such rights shall thereupon
become vested in Lender, who shall thereupon have the sole right to exercise
such voting or other consensual rights and to receive and retain such cash
dividends and distributions. Grantor shall execute and deliver (or cause to be
executed and delivered) to Lender all such proxies and other instruments as
Lender may request for the purpose of enabling Lender to exercise the voting and
other rights which it is entitled to exercise pursuant to this subsection (b).



STOCK PLEDGE AGREEMENT-Page 4

NEXT PAGE





          5.    Representations and Warranties. Grantor represents, warrants,
and covenants as follows:

          (a)    Grantor has taken all steps it deems necessary or appropriate
to be informed on a continuing basis of changes or potential changes affecting
the Collateral (including rights of conversion and exchange, rights to
subscribe, payment of dividends, reorganizations or recapitalization, tender
offers and voting rights), and Grantor agrees that Lender shall have no
responsibility or liability for informing Grantor of any such changes or
potential changes or for taking any action or omitting to take any action with
respect thereto;

          (b)    All information herein or hereafter supplied to Lender by or on
behalf of Grantor in writing with respect to the Collateral is, or in the case
of information hereafter supplied will be, accurate and complete in all material
respects;

          (c)    Grantor is and will be the sole legal and beneficial owner of
the Collateral (including the Pledged Shares set forth in Schedule A attached
hereto and all other Collateral acquired by Grantor after the date hereof) free
and clear of any adverse claim, lien, security interest, or other right, title,
or interest of any party;

          (d)    This Agreement, and the delivery to Lender of the Pledged
Shares representing Collateral (or the delivery to all Holders of the Pledged
Shares representing Collateral of the notification/instruction referred to in
Section 3 of this Agreement), creates a valid, perfected, and first priority
security interest in all of the Pledged Shares in favor of Lender securing
payment of the Indebtedness, and all actions necessary to achieve such
perfection have been duly taken;

          (e)    Schedule A to this Agreement is true and correct and complete
in all material respects; without limiting the generality of the foregoing: (i)
all the Pledged Shares are in certificated form, except as otherwise noted on
Schedule A to this Agreement, and, except to the extent registered in the name
of Lender or its nominee pursuant to the provisions of this Agreement, are
registered in the name of Grantor; and (ii) the Pledged Shares, as to the
Issuer, constitute at least the percentage of all the fully diluted issued and
outstanding shares of stock of Issuer as set forth in Schedule A to this
Agreement;

          (f)    There are no presently existing Proceeds owned by Grantor,
except as set forth in Schedule C hereto;

          (g)    The Pledged Shares have been duly authorized and validly issued
and are fully paid and nonassessable; and

          (h)    Neither the pledge of the Collateral pursuant to this Agreement
nor the extensions of credit represented by the Indebtedness violates Regulation
G, T, U or X of the Board of Governors of the Federal Reserve System.



STOCK PLEDGE AGREEMENT-Page 5

NEXT PAGE





          6.    Further Assurances.

          (a)    Grantor agrees that from time to time, at the sole expense of
Grantor, Grantor will promptly execute and deliver all further instruments and
documents, and take all further action that may be necessary or that Lender may
reasonably request in order to perfect and protect any security interest granted
or purported to be granted hereby or to enable Lender to exercise and enforce
its rights and remedies hereunder with respect to any Collateral. Without
limiting the generality of the foregoing, Grantor will: (i) at the request of
Lender, mark conspicuously its records pertaining to the Collateral with a
legend, in form and substance satisfactory to Lender, indicating that such
Collateral is subject to the security interest granted hereby; (ii) file such
financing or continuation statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as Lender may
reasonably request in order to perfect and preserve the security interests
granted or purported to be granted hereby; (iii) allow inspection of the
Collateral by Lender or Persons designated by Lender; and (iv) appear in and
defend any action or proceeding that may affect Grantor's title to or Lender's
security interest in the Collateral.

          (b)    Grantor hereby authorizes Lender to file one or more financing
or continuation statements, and amendments thereto, relative to all or any part
of the Collateral without the signature of Grantor where permitted by law. A
carbon, photographic, or other reproduction of this Agreement or any financing
statement covering the Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law.

          (c)    Grantor will furnish to Lender, upon the request of Lender:
(i) a certificate executed by Grantor, and dated as of the date of delivery to
Lender, itemizing in such detail as Lender may reasonably request, the
Collateral which, as of the date of such certificate, has been delivered to
Lender by Grantor pursuant to the provisions of this Agreement; and (ii) such
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as Lender may reasonably
request.



          7.    Covenants of Grantor. Grantor shall:

          (a)    At all times keep at least one complete set of records
concerning substantially all of the Collateral at the address set forth in
Schedule B hereto, and not change the location of such records without giving
Lender at least thirty (30) days prior written notice thereof;

          (b)    Upon receipt by Grantor, in his capacity as holder of Pledged
Shares, of any material report, or other material communication from the Issuer
or any Holder relating to all or any part of the Collateral, deliver such
notice, report or other communication to Lender as soon as possible, but in no
event later than five (5) Business Days following the receipt thereof by
Grantor.



STOCK PLEDGE AGREEMENT-Page 6

NEXT PAGE





          8.    Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default:

          (a)    Lender may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of a secured party on default
under the Code (irrespective of whether the Code applies to the affected items
of Collateral), and Lender may also without notice (except as specified below)
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange, broker's board or at any of Lender's offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as Lender may deem
commercially reasonable, irrespective of the impact of any such sales on the
market price of the Collateral. To the maximum extent permitted by applicable
law, Lender may be the purchaser of any or all of the Collateral at any such
sale and shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply all or any part of the Indebtedness as a
credit on account of the purchase price of any Collateral payable at such sale.
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of Grantor, and Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay, or appraisal that
it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. Grantor agrees that, to the extent
notice of sale shall be required by law, at least ten (10) calendar days notice
to Grantor of the time and place of any public sale or the time after which a
private sale is to be made shall constitute reasonable notification. Lender
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. Lender may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. To the maximum extent permitted by law, Grantor hereby waives any
claims against Lender arising because the price at which any Collateral may have
been sold at such a private sale was less than the price that might have been
obtained at a public sale, even if Lender accepts the first offer received and
does not offer such Collateral to more than one offeree. Lender may exercise its
rights and remedies against all or part of the Collateral without regard to
whether the Collateral is owed by all or less than all of the Creditors.

          (b)    Grantor hereby acknowledges that the sale by Lender of any
Collateral pursuant to the terms hereof, in compliance with the Securities Act
of 1933 as now in effect or as hereafter amended, or any similar statute
hereafter adopted with similar purpose or effect (the "Securities Act"), as well
as applicable "Blue Sky" or other state securities laws, may require strict
limitations as to the manner in which Lender or any subsequent transferee of the
Collateral may dispose thereof. Grantor acknowledges and agrees that in order to
protect Lender's interest it may be necessary to sell the Collateral at a price
less than the maximum price attainable if a sale were delayed or were made in
another manner, such as a public offering under the Securities Act. Grantor has
no objection to sale in such a manner and agrees that such a sale shall not,
solely by reason thereof, be deemed to be commercially unreasonable. Without
limiting the generality of the foregoing, Grantor agrees that, upon the
occurrence and during the continuation of an



STOCK PLEDGE AGREEMENT-Page 7

NEXT PAGE





Event of Default, Lender may, subject to applicable law, from time to time
attempt to sell all or any part of the Collateral by a private placement,
restricting the bidders and prospective purchasers to those who will represent
and agree that they are purchasing for investment only and not for distribution.
In so doing, Lender may solicit offers to buy the Collateral or any part thereof
for cash, from a limited number of investors deemed by Lender to be
institutional investors or other responsible parties who might be interested in
purchasing the Collateral. If Lender shall solicit such offers, then the
acceptance by Lender of one of the offers shall be deemed to be a commercially
reasonable method of disposition of the Collateral.



          Grantor acknowledges that there is no adequate remedy at law for
failure by it to comply with the provisions of this Section 8 and that such
failure would not be adequately compensable in damages, and therefore agrees
that its agreements contained in this Section may be specifically enforced.

          9.    Lender; Duties; Standard of Care. The powers conferred on Lender
hereunder are solely to protect its interests in the Collateral and shall not
impose on it any duty to exercise such powers. Except as provided in §9-207 of
the Code, Lender shall have no duty as to the Collateral or any responsibility
for taking any necessary steps to preserve rights against any persons with
respect to any Collateral.

          10.    Choice of Law. THE VALIDITY OF THIS AGREEMENT, ITS
CONSTRUCTION, INTERPRETATION AND ENFORCEMENT, AND THE RIGHTS OF THE PARTIES
HERETO, SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF DELAWARE.

          11.    Amendments; etc. No amendment or waiver of any provision of
this Agreement nor consent to any departure herefrom, shall in any event be
effective unless the same shall be in writing and signed by the parties hereto,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No failure on the part of any
party to exercise, and no delay in exercising any right under this Agreement,
the Loan Agreement, or otherwise with respect to any of the Indebtedness, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right under this Agreement or otherwise with respect to any of the Indebtedness
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided in this Agreement or otherwise with respect
to any of the Indebtedness are cumulative and not exclusive of any remedies
provided by law or in equity.

          12.    Notices. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
given in accordance with the terms of the Loan Agreement.

          13.    Continuing Security Interest. This Agreement shall create a
continuing security interest in the Collateral and shall: (i) remain in full
force and effect until the indefeasible payment in full of the Indebtedness;
(ii) be binding upon Grantor, his successors and assigns; and (iii) inure to the
benefit of Lender and its successors and assigns. Upon the indefeasible payment

STOCK PLEDGE AGREEMENT-Page 8

NEXT PAGE





in full of the Indebtedness, the security interests granted hereby shall
automatically terminate and all rights to the Collateral shall revert to
Grantor. Upon any such termination, Lender will, at Lender's expense, return to
Grantor all certificates and other evidences of Collateral, and execute and
deliver to Grantor such documents as Grantor shall reasonably request to
evidence such termination. Such documents shall be prepared by Grantor and shall
be in form and substance reasonably satisfactory to Lender.

          14.    Security Interest Absolute. To the maximum extent permitted by
law, all rights of Lender and security interests hereunder, and all obligations
of the Grantor hereunder, shall be joint and several, absolute and unconditional
irrespective of:

          (a)    any lack of validity or enforceability of any of the
Indebtedness or any other agreement or instrument relating thereto, including
the Loan Agreement;

          (b)    any change in the time, manner or place of payment of, or in
any other term of, all or any of the Indebtedness, or any other amendment or
waiver of or any consent to any departure from the Loan Agreement or the Note,
or any other agreement or instrument relating thereto;

          (c)    any exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to departure
from any guaranty for all or any of the Indebtedness; or

          (d)    any other circumstances that might otherwise constitute a
defense available to, or a discharge of, Grantor.



          15.    Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement or be given any substantive effect.

          16.    Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

          17.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same Agreement.

          18.    Governing Law; Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by the domestic laws of the State of Delaware.
Grantor agrees that the state and federal courts in San Diego County,
California, or any other court in which Lender initiates proceedings have
exclusive jurisdiction over all matters arising out of this Agreement,

[Remainder of this page intentionally left blank.]

STOCK PLEDGE AGREEMENT-Page 9

NEXT PAGE





          IN WITNESS WHEREOF, Grantor and Lender have caused this Agreement to
be duly executed and delivered by their officers thereunto duly authorized as of
the date first above written.

GRANTOR:




By: /s/ Donald A. Cook

--------------------------------------------------------------------------------

DONALD A. COOK





LENDER:


VSOURCE (USA), INC.


By: /s/ David Hirschhorn

--------------------------------------------------------------------------------

Name: David Hirschhorn Title: Co-Chief Executive Officer






Signature Page
Stock Pledge Agreement

NEXT PAGE





SCHEDULE A

TO

STOCK PLEDGE AGREEMENT

Pledged Shares

ISSUER ORGANIZED
IN NUMBER OF
SHARES CLASS CERTIFICATE
NUMBER(S) PERCENTAGE
PLEDGED PERCENTAGE
OWNED Clinicis, Inc. California 5,000,000 Common 2 100% 100%          Common   
               Common                   Common         






ScheduleA-Page-1

NEXT PAGE





SCHEDULE B

TO

STOCK PLEDGE AGREEMENT

Addresses of Grantor



19235 Northfleet Way
Los Angeles, CA 91356











Schedule B



NEXT PAGE





SCHEDULE C

TO

STOCK PLEDGE AGREEMENT

Existing Proceeds













--------------------------------------------------------------------------------

Stock Pledge Agreement